EXAMINER’S COMMENT
The spec amendment received 5/9/22 is entered.


REASON FOR ALLOWANCE
Claims 1-12 and 21-27 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Applicant has now structurally defined the claimed invention over the closest prior art of record (i.e. Hygh, US Pub. No. 2019/0126158 A1).
Restated, independent claims 1, 21, and 25 require (at a minimum; emphasis added):
A toy vehicle track system comprising:
a base piece including:
a housing defining a portal receptacle;
a first track section and a second track section disposed on opposite sides of the portal
receptacle, wherein the portal receptacle defines a gap between the first track section and
the second track section;
one or more track connectors that each include a mechanical coupling member and an
a portal piece comprising a third track section, wherein the portal piece is removably
coupleable, electrically and mechanically, to the portal receptacle…


Claim 1 further claims “the third track section being configured to bridge the gap between the first track section and the second track section”.  Claim 21 further claims “the portal piece configured to: removably couple to a second base piece of a second type different from the first type”.  Claim 25 further claims the ability to of the portal piece to identify the orientation of the track pieces based on upstream and downstream connectors.  
As claims 1, 21, and 25 are allowed, dependent claims 2-12, 22-24, 26, and 27 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/24/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711